SPAETH, Judge,
dissenting:
In this case the victim collapsed in the middle of the charge when the trial judge was describing the testimony concerning the aggravated assault; there were screams, shouts, and other types of commotion among the trial spectators; and one of the jurors became visibly upset and was treated by a doctor. The trial judge denied appellants’ motion for a mistrial and their request for a cautionary instruction. The judge also denied appellants’ request that each juror be questioned individually as to his or her ability to remain impartial; the judge explained this ruling by saying that he feared that the jurors would attempt to get out of deciding this difficult case by lying and saying that they were adversely affected. N.T. 559-61. The judge then only questioned the jurors as a group, and upon receiving no response indicating prejudice, he assumed that they could act impartially.
In deciding only to question the jurors as a group, the judge stated that “we have to trust jurors.” N.T. 563. This statement appears inconsistent with the judge’s belief that individually questioned jurors would tell lies to get out of deciding a difficult case. Putting this inconsistency aside, *191however, I disagree with the judge that jurors are more truthful when questioned as a group than when questioned individually. The opposite is more probably true. By asking only a single general question directed to the jurors as a group, the judge placed upon each juror the burden of separating himself or herself from the group, and, standing up alone, confessing to feelings perhaps not shared by other members of the group. I suggest that this was not a good way of discovering whether the incident in question had had a prejudicial impact upon the jurors. All of us are likely to take the easy course. The easy course here was for the jurors just to sit still and say nothing, rather than stand up and possibly be embarrassed. Cf. United States ex rel. Webb v. Court of Common Pleas, 516. F.2d 1034 (3d Cir. 1975) (requiring juror to contradict statements of jury foreman was not the proper means of furnishing an adequate showing that jury agreed with foreman that they were deadlocked). Individual questioning of each juror was essential, especially of the visibly upset juror.
I should therefore reverse and remand for a new trial.